Date: October 21, 2009 Contact: William W. Traynham, Chief Financial Officer 434-773-2242 traynhamw@amnb.com Traded: NASDAQ Global Select Market Symbol: AMNB AMERICAN NATIONAL BANKSHARES INC. REPORTS THIRD QUARTER 2009 EARNINGS · Q3 net income of $2.2 million and diluted EPS of $0.35per share · Q3 net interest margin 3.91% · Average shareholders’ equity of $103 million represents 12.77% of assets Danville, VA American National Bankshares Inc. (NASDAQ:AMNB), parent company of American National Bank and Trust Company, today announcedthird quarter 2009 net income of $2,167,000 compared to $2,224,000 for the same quarter in 2008, a 2.6% decline.Basic earnings per share were $0.36 for the 2009 quarter, unchanged from the 2008 quarter.Diluted earnings per share were $0.35 for the 2009 quarter compared to $0.36 for the 2008 quarter. This net income produced returns on average assets and average equity of 1.07% and 8.38%, respectively.For the quarter return on tangible equity was 11.30%. Net income for the nine month period of 2009 was $4,641,000 compared to $6,338,000 for the comparable period of 2008, a 26.8% decline. Earnings per share, basic and diluted, were $0.76 for the 2009 period compared to $1.04, basic and diluted, for the 2008 period. Earnings for the 2009 period were adversely impacted by a first quarter $1.2 million pre-tax charge writing down other real estate owned and increased FDIC premiums and a special assessment. Financial Performance and Overview “Our third quarter net income was almost $2.2 million, down less than 3% from the same quarter a year ago, stated Charles H. Majors, President and Chief Executive Officer, "While we are not satisfied with these earnings, we are encouraged that American National continues to be solidly profitable and maintains its position as a well capitalized community bank. “We believe that our primary corporate mission is to build shareholder value and that, over time, the primary driver of that process is the quality and consistency of our earnings. We think our shareholders are seeing the fruits of that strategy more than most of our peers.
